Case 4:19-cv-00186-RSB-CLR Document 10 Filed 05/12/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

MARQUII JACOBS,
Plaintiff, JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 4:19-cv-186
WELL FARGO BANK, NA; and SHAPIRO
PENDERGAST & HASTY LLP,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with the Court's Order dated April 28, 2020, judgment is hereby entered granting
Defendant Wells Fargo Bank, NA's Motion to Dismiss and dismissing Plaintiff's claims without

prejudice. This case stands closed.

Z- yor
J

/y

Approved by: C=

 

 

 

 

 

May 12, 2020 John E. Triplett, Acting Clerk
Date Clerk —
L/. Due * \
(By) Deputy Clerk _

GAS Rev 10/1/03
